Citation Nr: 1450871	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diverticulitis, claimed as a colon condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of service connection for diverticulitis.

In October 2013, the Board remanded the case to the RO for further development of evidence. The RO issued a Supplemental Statement of the Case (SSOC) in January 2014, again denying the Veteran's claim for service connection. The case has been returned to the Board. 

A review of the Virtual VA paperless claims processing system was conducted.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's diverticulitis was incurred by any incident of her active duty service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for diverticulitis are not met. 
38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In the October 2013 remand the Board requested that the RO obtain the Veteran's private treatment records and an addendum opinion to the July 2012 VA Compensation and Pension (C&P) medical examination, to include an opinion with regard to the Veteran's in-service chronic constipation and diverticular abscess and perforation. The record reflects that the Veteran's additional treatment records were obtained and associated with her claims file. The C&P addendum was also obtained. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Merits of the Claim

STRs note the Veteran had stomach cramps and constipation during service. The Veteran is currently diagnosed with diverticulitis / diverticulosis. VA examinations from July 2012 and December 2013, however, reveal the Veteran's current diagnosed condition is not related to her in-service symptoms. The preponderance of the evidence is therefore against a finding that the Veteran's current disorder is related to service and the appeal will be denied. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has been diagnosed with levels of diverticulitis since 1994. A colonoscopy conducted by the Veteran's private physician D. R. in May 2008, diagnosed moderate diverticulosis with recent diverticulitis. In August 2008, the Veteran had surgery for diverticular abscess and perforation, where she underwent a sigmoid colectomy with end colostomy, and drainage of the left lower quadrant intra-abdominal abscesses. She currently remains under a restrictive diet for her condition. 

The Veteran's STRs confirm that on at least two occasions the Veteran complained of stomach symptoms. Specifically, STRs noted that in May 1975, the Veteran complained of having stomach cramps from eating mess hall food; she said she had those cramps for nearly six months prior. Again in October 1975, the Veteran complained of having constipation and stomach cramps for nearly a week. On both the Veteran's medical examination for enlistment and separation from active service, the examiner noted no abnormalities with regards to the Veteran's digestive system. 

Given the Veteran's in-service complaints, the Board now turns to the last factor for establishing direct service connection in establishing a 'nexus' between the in-service incurrence and the present condition. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There must be a connection between service and her diagnosed diverticulitis in 1994. The Board finds the Veteran's claim fails on this factor, as the Veteran's current disorder was not determined to be related to any of her in-service incidents. 



In July 2012, the Veteran was afforded a VA Compensation and Pension (C&P) medical examination. The examiner opined that the Veteran's diagnosed diverticulitis is less likely than not (less than 50 percent probability) related to her in-service reports of stomach cramps and constipation. In his explanation of his medical opinion, the examiner explained that symptoms such as cramps and constipation can be caused by a number of different gastrointestinal disorders. He opined that while those symptoms could be symptoms of diverticulitis, the likelihood of a person of the Veteran's age in 1975 (21 year old) developing such a condition was highly unlikely, or under five percent. 

The examiner reaffirmed his opinion in his December 2013 addendum to the Veteran's July 2012 C&P medical examination. He noted that there is no evidence that the Veteran's stomach cramps and constipation were "chronic" during service. The examiner points out that one or two episodes did not constitute as "chronic" as the Veteran had claimed. The examiner also explained that diverticulitis can be the result of environmental and lifestyle factors as well as age. He noted that factors such as high-fat and low-fiber diets and physical inactivity were important risk factors to developing diverticular disease. Therefore, he again opined that the Veteran's diverticulosis condition was less likely than not incurred in service, or otherwise not related to the Veteran's in-service incidents. 

Additionally, the records did not show evidence of any medical treatment records, diagnoses, or even documented complaints of stomach symptoms, during the time between leaving active service and her diagnosis in 1994. The first documented post-service complaint in the Veteran's file regarding her disability came from her 1994 diagnosis, more than 15 years after her discharge. While the absence of any mention of any complaints of symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and her current diagnosis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). 

While the Veteran stated in her July 2012 C&P examination that her condition continued from service to her diagnosis in 1994, she has failed to provide any evidence supporting such contention. 

The Veteran also contends that her condition would have been diagnosed during service if the medical professional treating her in-service provided more thorough examinations. Specifically, she alleges that she was not provided proper medical examinations when she reported to sick call with stomach cramps and constipation. The Veteran is competent and credible in reporting her experience of symptoms such as stomach cramps and constipation, she is not, however, competent to diagnose complex medical conditions such as diverticulitis, or express a competent opinion as to the sufficiency of a medical examination. See Jandreau, 492 F.3d 1372; see also Woehlaert, 21 Vet.App. 456. Therefore, the Veteran does not possess the specialized edication, training, or knowledge to make a sufficent and competent medical diagnosis of complex conditions such as her diverticulitis, to include her ability to judge what medical examination is required for treatment. See Jandreau, 492 F.3d 1372. 

There is no competent evidence in support of the claim. The VA examiner's opinion from July 2012 and the December 2013 addendum are the most probative medical evidence addressing the Veteran's disorder, because they are clearly factually informed, medically based, and responsive to this inquiry. The examiner provided a full and complete rationale for his opinions which were based on a review of the file and a thorough examination of the Veteran. The examiner reviewed the Veteran's medical history and determined that the Veteran's diverticulitis was not incurred in-service. 

As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id; see also Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). As the VA examiner's opinions are based upon an evaluation of the Veteran and review of the claims folder, the Board finds that they are entitled to the most weight regarding the claimed disability. The opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to weigh against the Veteran's position. See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Finally, service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). As diverticulitis is not a chronic disease under 
§ 3.309(a), the Board finds that continuity of symptomatology may not serve in lieu of medical nexus. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for diverticulitis must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diverticulitis is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


